VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) Cherry Creek Drive South, 5th Floor Glendale, CO 80246 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5th Floor Glendale, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code:(303)895-3773 Date of fiscal year end:March 31 Date of reporting period:September30, Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item1. Reports to Stockholders. The Report to Shareholders is attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Semi-Annual Report September 30, 2013 VERSUS CAPITAL ADVISORS, LLC This report is for shareholders of Versus Capital Multi-Manager Real Estate Income Fund LLC. It is not authorized for distribution unless preceded or accompanied by a current prospectus for the Fund. Shares of the Fund are distributed by Foreside Funds Distributors LLC, Berwyn, Pennsylvania. TABLE OF C
